Citation Nr: 1612388	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  14-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to February 14, 2014 for eczematic dermatitis.

2. Entitlement to an initial rating in excess of 30 percent after February 14, 2014 for eczematic dermatitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to March 1989 and from December 1990 to July 1991, with additional Reserve service indicated by the record.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center, which granted service connection for eczematic dermatitis and assigned an initial rating of 10 percent, effective October 24, 2008.  The VA Regional Office (RO) in St. Louis, Missouri has jurisdiction over the appeal.

An April 2014 rating decision increased the rating for dermatitis to 30 percent, effective from February 14, 2014.  

The Board has bifurcated the claim for an increased rating for dermatitis as reflected on the title page, as this allows for a favorable determination on the later of the two periods under consideration.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).

The issue of entitlement to an initial rating in excess of 10 percent prior to February 14, 2014 for eczematic dermatitis is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since February 14, 2014, the Veteran's eczematic dermatitis has required constant or near constant systematic therapy during the past 12-month period.



CONCLUSION OF LAW

Since February 14, 2014, the criteria for a rating of 60 percent for eczematic dermatitis are met.  U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's appeal involves the dispute of an initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  In any event, a fully compliant VCAA notice was issued in December 2008, prior to the award of service connection.
VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of treatment and VA examination reports.  In this regard, while the Board is remanding a portion of the increased rating claim for outstanding private records, proceeding with the instant decision is not prejudicial to the Veteran, as it allows for the highest available rating under the applicable diagnostic code in her case.  Accordingly, the duty to assist is also met.

Rating since February 14, 2014

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence contained in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
As of October 23, 2008, revised scar provisions are applicable only to claims received on or after October 23, 2008.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Accordingly, because the Veteran's claim was received after that date, on October 24, 2008, her eczematic dermatitis will be evaluated under the new criteria, 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2015).  

The Veteran's eczematic dermatitis is currently rated under Diagnostic Code 7806.  38 C.F.R. § 4.118 (2015).  

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and, no more than topical therapy is required during the past 12-month period, is noncompensable (0 percent).  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

The Veteran claims that her eczematic dermatitis disability should be rated at least 60 percent.  See April 2014 VA Form 9.  She reported that more than 40 percent of her entire body was covered with eczematic dermatitis including her buttocks, thighs, lower legs, and arms. 

The Veteran was afforded a VA examination in February 2014.  She was diagnosed with eczema at that time.  The Veteran reported that her condition worsened since her last examination and that she had scarring on her thighs, lower legs, and buttocks.  The examiner noted that the Veteran treated rash symptoms with Triamcinolone cream, a topical corticosteroid, on a constant or near-constant basis over the past 12 months.  A physical examination showed that eczema covered 20 to 40 percent of her entire body, but no exposed areas.

The Veteran was afforded a subsequent VA examination in March 2015, with results similar to the February 2014 VA examination.  She was diagnosed with eczema.  The Veteran reported that she controlled her skin breakouts by showering three times per week and applying steroid cream to new plaques three to four times per week.  The examiner noted that the Veteran treated rash symptoms with Triamcinolone cream, a topical corticosteroid, on a constant or near-constant basis over the past 12 months.  A physical examination showed that eczema covered 20 to 40 percent of her entire body, and 5 to less than 20 percent of exposed areas.  The examiner noted that the Veteran was in agreement with the percentages of skin areas affected, including hyperpigmentation and skin exposure during summer months. 

VA treatment notes show use of topical creams to treat eczematic dermatitis symptoms.  Specifically, February 2015 treatment notes show reports of eczema controlled with lotion and use of Triamcinolone cream. 

In order to warrant a rating of 60 percent under Diagnostic Code 7806, there would need to be evidence of eczematic dermatitis that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

The preponderance of the evidence indicates that the Veteran's eczematic dermatitis disability warrants a 60 percent rating from February 14, 2014 to present, as both the February 2014 and March 2015 VA examinations show that eczema was treated with Triamcinolone cream, a topical corticosteroid, on a constant or near-constant basis during a 12-month period.  Similarly, February 2015 VA treatment notes show reports of eczema controlled with Triamcinolone cream.  The Court of Appeals for Veterans Claims has recently held that topical corticosteroids constitute systemic therapy under Diagnostic Code 7806.  See Johnson v. McDonald, No. 14-2778 (Vet. App. March 1, 2016).  Accordingly, a 60 percent rating is warranted.

The Board notes that the claims file contains evidence of scarring.  Diagnostic Code 7806 indicates that the VA should rate the disability based on the criteria listed under Diagnostic Code 7806, "Or rate as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability."  The regulation's use of the disjunctive indicates that separate ratings are not to be assigned under Diagnostic Codes 7801 through 7805 and Diagnostic Code 7806.  Accordingly, assignment of a separate rating under the scarring criteria (in this case, Diagnostic Code 7802) is not warranted.  38 C.F.R. § 4.14.  Moreover, the Board emphasizes that Diagnostic Code 7806 is more favorable to the Veteran than Diagnostic Code 7802 because under Diagnostic Code 7806 the Veteran meets the criteria for a 60 percent rating, as of February 14, 2014, which is higher than the maximum rating of 10 percent allowed under Diagnostic Code 7802.  In sum, a change in the Diagnostic Codes is not warranted.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Veteran's service-connected eczematic dermatitis causes breakouts on her skin affecting large areas of her body and requires constant systemic treatment to alleviate rashes and itching.  These signs and symptoms are reasonably contemplated by Diagnostic Code 7806.  Thus, referral for consideration of extraschedular rating is not warranted.

Finally, there is no evidence that the Veteran's eczematic dermatitis disability renders her unemployable, nor does the Veteran assert otherwise.  Thus, the Board finds that a claim for a total disability rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating of 60 percent since February 14, 2014 for eczematic dermatitis is granted.


REMAND

The record contains private treatment records dated in March 2006 and July 2008 from J.G., M.D., diagnosing eczema with follicular component and prescribing Vanos, corticosteroid cream, for rash symptoms.  There are no other private treatment records associated with the claims file, but at June 2009 and February 2014 VA examinations the Veteran reported the use of prescribed corticosteroid creams from a private doctor, suggesting that there are outstanding private treatment records from this provider.  These records, along with any outstanding VA medical records, should be obtained on remand. 
Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain complete records from Dr. J.G. and any other private provider who has treated her eczematic dermatitis since October 2008.

3. Then readjudicate her claim for an initial disability rating in excess of 10 percent prior to February 14, 2014 for eczematic dermatitis.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


